                       CASE 0:19-cr-00305-NEB-BRT Doc. 98 Filed 07/09/21 Page 1 of 1
AO 187 (Rev. Locally 03/18) Exhibit List



                                       UNITED STATES DISTRICT COURT
                                                                 DISTRICT OF             MINNESOTA



                 United States of America
                                                                                        DEFENDANT’S EXHIBIT LIST
                            v.
                      Neeraj Chopra                                                          Case Number: 19-cr-305 (NEB/BRT)

PRESIDING JUDGE                                       PLAINTIFF’S ATTORNEY                              DEFENDANT’S ATTORNEY
                                                              Lauren O. Roso, AUSA                                  Ryan P. Garry, Esq.
       The Honorable Nancy E. Brasel
                                                              Michelle Jones, AUSA                                  Robert Amsel, Esq.
TRIAL DATE (S)                                        COURT REPORTER                                    COURTROOM DEPUTY

                  July 12, 2021                                        Erin Drost                                     Kristine Wegner
PLF.    DEF.      DATE
                               MARKED      ADMITTED                                        DESCRIPTION OF EXHIBITS
NO.     NO.      OFFERED
                                                      Video of Mr. Chopra’s statement to FBI Special Agent Marc Rensch
        D-1                                           *At this time, defense counsel does not intend to introduce this exhibit, but discloses it in case
                                                      that decision changes.
                                                      Transcript of Mr. Chopra’s statement to FBI Special Agent Marc Rensch
        D-2                                           *At this time, defense counsel does not intend to introduce this exhibit, but discloses it in case
                                                      that decision changes.
                                                                                                                                1     Pages
                                                                                                                  Page 1 of
